Citation Nr: 0406124	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  00-12 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for problematic bowel 
movements, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

3.  Entitlement to service connection for stomach pain, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980, and from September 1990 to May 1991 (to include 
service in Southwest Asia during Operation Desert Storm).  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a November 1997 rating decision.  
In that decision, the RO denied the veteran's claims for 
service connection for bilateral shoulder disorder and a 
nervous disorder, as well as stomach pains, memory loss, and 
problems with bowel movements, each as manifestation of 
disability due to undiagnosed illness.  The veteran filed a 
notice of disagreement (NOD) in April 1998, and the RO issued 
a statement of the case (SOC) in November 1999.  The veteran 
submitted a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in June 2000.  

Although submitted more than 60 days after the November 1999 
SOC, the Board accepts the veteran's June 2000 substantive 
appeal as timely filed.  See 38 C.F.R. § 20.302 (b)(1), (2) 
(2003).  In this case, the issuance of the May 2001 and 
August 2003 supplemental SOCs (SSOC) led the veteran to 
believe that he had timely perfected his appeal.  Moreover, 
the veteran and his representative have continually offered 
testimony and argument in support of the claims, and the RO 
certified the issues to the Board.  Under these 
circumstances, the Board treats the substantive appeal as 
timely filed.  Cf. Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(citing Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(essentially holding that if an appeal is initiated by a 
timely filed NOD, the Board can waive the filing of a timely 
substantive appeal).  

In a March 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder, a right 
shoulder disorder, and a left shoulder disorder.  The 
disabilities were evaluated as 50 percent disabling and 20 
percent disabling, respectively.  As this action is 
considered a full grant of the benefits sought on appeal with 
respect to those issues, the issues remaining on appeal are 
limited to those on the title page.  

Following internal development of the claims, in July 2003, 
the Board remanded these matters to the RO for readjudication 
in light of the decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003). A supplemental SOC (SSOC) was issued in August 2003, 
reflecting the RO's continued denials of service connection.

For reasons expressed below, these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in an 
April 2003 Written Brief Presentation, the veteran's 
representative contended that the veteran's service-connected 
PTSD was more severe than rated.  It was also contended that 
the current severity of the veteran's disabilities warranted 
consideration of a total disability rating based on 
individual unemployability (TDIU).  As these issues have not 
been adjudicated by the RO, they are not before the Board; 
hence, they are referred to the RO for appropriate action.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims remaining on appeal is 
warranted.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
veteran's claims on appeal, particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also request that the 
veteran submit all medical evidence pertinent to his claims 
that is in his possession.  

After providing the notice described above, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

As a final point, the Board notes that, during the pendency 
of this appeal, Congress revised the undiagnosed illness 
statute, effective March 1, 2002.  See 38 U.S.C.A. 
§ 1117(a)(2)(B) (West 2002).  In the revised statute, the 
term "chronic disability" was changed to "qualifying 
chronic disability," and the definition of "qualifying 
chronic disability" was expanded to include (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 38 C.F.R. § 3.317(a)(2) (2003).  

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto.  Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
on remand the RO should consider the claims on appeal in 
light of the applicable statutory and regulatory changes, in 
the first instance.  

The Board regrets that another remand of these matters will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action 
is unavoidable.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims 
(along with that requested but not yet 
received), and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.   

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although the RO may 
decide the claim within the one-year 
period).  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate, as appropriate, 
the veteran's claims currently in 
appellate status, in light of all 
pertinent evidence and legal authority 
(to include the revised legal authority 
governing claims associated with Persian 
Gulf War service). 

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




